Case 9:20-cv-82141-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No: ________________________

  LOUIGISTE DAZIL


         Plaintiff,
  v.
  RANGER CONSTRUCTION INDUSTRIES, INC

        Defendant.
  _________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, LOUIGISTE DAZIL, by and through his undersigned counsel, sues the

  Defendant, RANGER CONSTRUCTION INDUSTRIES, INC., and alleges as follows:

                                  JURISDICTION AND VENUE

         1.       This is an action for damages and to remedy violations of the rights of MR. DAZIL

  under the Age Discrimination in Employment Act of 1967, as amended, 29 USC § 621, et seq,

  ("ADEA"), Civil Rights Act of 1964, as amended (“Title VII”), and the Florida Civil Rights Act

  of 1992, as amended (“Chapter 760”), to redress injuries done to him by the Defendant, RANGER

  CONSTRUCTION INDUSTRIES, INC. (“Defendant”).

         2.      The unlawful acts which gave rise to this Complaint occurred within Palm Beach

  County, Florida during the Plaintiff’s employment with Defendant, making venue proper in this

  District pursuant to 28 U.S.C. § 1391.

                                             PARTIES




                                                  1
Case 9:20-cv-82141-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 2 of 13




         3.      At all times material hereto, Plaintiff has been a citizen and resident of Broward

  County Florida and is otherwise sui juris.

         4.      As a 62 year old black man, originally born in Haiti, Plaintiff is a member of a

  protected class under the § 621, et seq, ("ADEA"), Civil Rights Act of 1964, as amended (“Title

  VII”), and the Florida Civil Rights Act of 1992, as amended (“Chapter 760”), because the terms,

  conditions, and privileges of his employment were altered because of his race, national origin, and

  age.

         5.      Defendant is not a government agency. At all times material hereto, Defendant was

  Plaintiff’s employer as defined by law.

         6.      Defendant has, at all times material hereto, employed 15 or more employees for

  each working day in each of twenty or more calendar weeks in the current or preceding year in

  accordance with Title VII and the FCRA (42 U.S.C. §2000e(b); Fla. Stat. § 760.02(7)).

         7.      Plaintiff has exhausted his administrative remedies by filing a timely charge of

  discrimination against the Defendant with the Equal Employment Opportunity Commission,

  which was dually filed with the Florida Commission on Human Relations.

         8.      Plaintiff’s charge was filed within 300 days after the first instance of discrimination

  occurred.

         9.      Plaintiff was issued a Notice of Right to Sue on August 24, 2020. This suit is filed

  in accordance with that Notice and within the applicable ninety (90) day time limitation (a copy of

  the Notice is attached hereto as Exhibit “A”).

         10.     The Florida Commission on Human Relations did not issue a finding on Plaintiff’s

  charge within 180 days of the filing of said charges.

                  GENERAL ALLEGATIONS COMMON TO ALL COUNTS


                                                   2
Case 9:20-cv-82141-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 3 of 13




         11.     Defendant hired Plaintiff as a screed operation on January 11, 1988. The Plaintiff

  stayed in this position until 1998. From 1998 to 2004, the Plaintiff was a foreman assistant. From

  2004 to 2017, the Plaintiff was an asphalt paving foreman. From the beginning of 2018, up the

  Plaintiff’s unlawful termination on July 20, 2018, he was an asphalt paving foreman and acting

  super intendent. It was clear from the Plaintiff’s many promotions that he was an excellent

  employee.

         12.     As an asphalt paving foreman and acting super intendent, Plaintiff’s primary duties

  and responsibilities included managing and supervising employees during paving projects.

         13.     Plaintiff was qualified for his position as asphalt paving foreman and acting super

  intendent based on his experience and training.

         14.     The Plaintiff’s salary was at $1,500.00 per week.

         15.     In January 2018, the Defendant hired Donnie Campbell, a white 33-year-old man.

  Mike Hultman, manager, directed the Plaintiff to train Mr. Campbell to become a paving foreman.

  The Plaintiff trained Mr. Campbell until April 2018.

         16.     After completing his training of Mr. Campbell, the Plaintiff was assigned to train

  Glenn Serra, a 47 year old Hispanic-American. The Plaintiff trained Mr. Serra from April 30, 2018

  through June 2018. Prior to his position, as a paving foreman, Mr. Serra was a service truck driver.

         17.     To the Plaintiff’s surprise, on July 20, 2018, Monique, the Human Resources

  Manager. Mr. Hultman and Mr Timming, the Grading and Paving Division Manager, told the

  Plaintiff that his position was being eliminated and he was being terminated. This was despite the

  fact that Plaintiff had just trained the two paving foremen.




                                                    3
Case 9:20-cv-82141-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 4 of 13




           18.     The Defendant kept Mr. Campbell and Mr. Serra in the asphalt paving foreman

  position. Neither Mr. Campbell nor Mr. Serra are black or foreign-born and both are younger than

  the Plaintiff.

           19.     Plaintiff has engaged the undersigned attorney to prosecute his claims and is

  entitled to recover his attorney’s fees from Defendant pursuant to statute.

       COUNT I: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                       (Discrimination on the Basis of Race)

           20.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 19,

  inclusive, as though same were fully re-written here

           21.     Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, §§703(a),

  706(a), and 706(g) for damages caused by Defendant’s unlawful employment practices committed

  against Plaintiff because Plaintiff was discriminated against and terminated on the basis of his race,

  black.

           22.     At all times relevant, Mr. Hultman, Mr Timming, and Monique were acting within

  the course and scope of their employment for Defendant.

           23.     Because Plaintiff is black, he was discriminated against by management and

  terminated and the Defendant refused to take any action to prevent the discrimination. Specifically,

  the Plaintiff was terminated due to his race and replaced by non-black employees.

           24.     Upon information and belief, white employees are not terminated due to their race.

           25.     Defendant engaged in unlawful employment practices in violation of Section

  703(a)(1) of Title VII, 42 USC §2000e2(a)(1) which resulted in Plaintiff, LOUIGISTE DAZIL,

  being discriminated against




                                                     4
Case 9:20-cv-82141-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 5 of 13




         26.     Plaintiff is entitled to such affirmative relief as may be appropriate, including but

  not limited to, lost wages, benefits, and compensation for emotional distress pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964, §706(g).

         27.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for his protected rights under Title VII of the Civil Rights

  Act of 1964. Defendant, by and through its officers, and/or supervisors, authorized, condoned,

  and/or ratified the unlawful conduct of its employees. Therefore, Plaintiff is also entitled to

  punitive damages from Defendant in an amount to be determined at trial.

         WHEREFORE, Plaintiff hereby requests that this Honorable Court grant Plaintiff

  judgment against Defendant to compensate him for past and future pecuniary losses, including

  back pay, front pay, l injury to his professional reputation, punitive damages, and emotional pain

  and suffering caused by Defendant’s discriminatory treatment in an amount to be determined at

  trial and in accordance with The Civil Rights Act of 1964, §706(g); attorney’s costs, fees, and such

  other relief as the Court deems just and appropriate.


         COUNT II: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                        (Discrimination on the Basis of Race)

         28.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 19,

  inclusive, as though same were fully re-written here.

         29.     The FCRA forbids discrimination on the basis of race, color, religion, sex,

  pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

  personal dignity, to make available to the state their full productive capacities, to secure the state

  against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

  to promote the interests, rights, and privileges of individuals within the state.



                                                    5
Case 9:20-cv-82141-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 6 of 13




          30.     Plaintiff is black and therefore a member of a protected class.

          31.     At all times relevant, Mr. Hultman, Mr Timming, and Monique were acting within

  the course and scope of their employment for Defendant.

          32.     Because Plaintiff is black, he was discriminated against by management and

  terminated and the Defendant refused to take any action to prevent the discrimination. Specifically,

  the Plaintiff was terminated due to his race and replaced by non-black employees.

          33.     Upon information and belief, white employees are not terminated due to their race.

          34.     At all relevant and material times, Defendant failed to comply with the FCRA.

          35.      The discrimination of Plaintiff by Defendant was caused by Defendant being aware

  of Plaintiff’s race.

          36.     At all times relevant, including the time of the unlawful and discriminatory

  treatment, Defendant was aware that Plaintiff was black.

          37.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to him by Defendant.

          38.     The failure of Defendant to adhere to the mandates of the FCRA was willful and its

  violations of the provisions of the FCRA were willful.

          39.     Defendant, through its practices and policies as an employer, willfully, and with

  malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

  account of his race in violation of the FCRA with respect to its decision to terminate the Plaintiff.

          40.     Plaintiff’s discrimination was directly and proximately caused by Defendant’s

  unjustified termination against Plaintiff because he is black, in violation of the FCRA.

          41.     Any allegedly nondiscriminatory reason for the treatment of Plaintiff asserted by

  Defendant is a mere pretext for the actual reasons for the treatment; namely, Plaintiff’s race.



                                                   6
Case 9:20-cv-82141-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 7 of 13




         42.     Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

  rights protecting persons from discrimination due to his race. The discrimination on the basis of

  race constitutes unlawful discrimination.

         43.     As a direct and proximate result of Defendant’s intentional conduct, Plaintiff has

  suffered serious economic losses, punitive damages, as well as mental pain and suffering.

         WHEREFORE, Plaintiff hereby requests that this Honorable Court grant Plaintiff

  judgment against Defendant to compensate him for past and future pecuniary losses, including

  back pay, front pay, injury to his professional reputation, punitive damages, and emotional pain

  and suffering caused by Defendant’s discriminatory treatment in an amount to be determined at

  trial and in accordance with FCRA; attorney’s costs, fees, and such other relief as the Court deems

  just and appropriate.

      COUNT III: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                    (Discrimination on the Basis of National Origin)

         44.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 19,

  inclusive, as though same were fully re-written here.

         45.     Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, §§703(a),

  706(a), and 706(g) for damages caused by Defendant’s unlawful employment practices committed

  against Plaintiff because Plaintiff was discriminated on the basis of his national origin, Haiti.

         46.     At all times relevant, Mr. Hultman, Mr Timming, and Monique were acting within

  the course and scope of their employment for Defendant.

         47.     Because Plaintiff is from Haiti, he was discriminated against by management and

  terminated and the Defendant refused to take any action to prevent the discrimination. Specifically,

  the Plaintiff was terminated due to his national origin and replaced by non-Haitian employees.




                                                    7
Case 9:20-cv-82141-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 8 of 13




         48.     Upon information and belief, American employees are not terminated due to their

  national origin.

         49.     Defendant engaged in unlawful employment practices in violation of Section

  703(a)(1) of Title VII, 42 USC §2000e2(a)(1) which resulted in Plaintiff being discriminated

  against, specifically terminated.

         50.     Plaintiff is entitled to such affirmative relief as may be appropriate, including but

  not limited to, lost wages, benefits, and compensation for emotional distress pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964, §706(g).

         51.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for his protected rights under Title VII of the Civil Rights

  Act of 1964. Defendant, by and through its officers, and/or supervisors, authorized, condoned,

  and/or ratified the unlawful conduct of its employees. Therefore, Plaintiff is also entitled to

  punitive damages from Defendant in an amount to be determined at trial.

         WHEREFORE, Plaintiff hereby requests that this Court grant Plaintiff judgment against

  Defendant to compensate him for past and future pecuniary losses, including back pay, front pay,

  injury to his professional reputation, punitive damages, and emotional pain and suffering caused

  by Defendant’s discriminatory treatment in an amount to be determined at trial and in accordance

  with Title VII of the Civil Rights Act of 1964, §706(g); attorney’s fees, costs, together with interest

  thereon, and such other relief as the Court deems just and appropriate.

        COUNT IV: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                    (Discrimination on the Basis of National Origin)

         52.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 19,

  inclusive, as though same were fully re-written here.




                                                    8
Case 9:20-cv-82141-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 9 of 13




         53.     The FCRA forbids discrimination on the basis of race, color, religion, sex,

  pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

  personal dignity, to make available to the state their full productive capacities, to secure the state

  against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

  to promote the interests, rights, and privileges of individuals within the state.

         54.     Plaintiff was born in Haiti, and therefore a member of a protected class.

         55.     At all times relevant, Mr. Hultman, Mr Timming, and Monique were acting within

  the course and scope of their employment for Defendant.

         56.     Because Plaintiff is from Haiti, he was discriminated against by management and

  terminated and the Defendant refused to take any action to prevent the discrimination. Specifically,

  the Plaintiff was terminated due to his national origin and replaced by non-Haitian employees.

         57.     Upon information and belief, American employees are not terminated due to their

  national origin.

         58.     At all relevant and material times, Defendant failed to comply with the FCRA.

         59.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to him by Defendant.

         60.     The failure of Defendant to adhere to the mandates of the FCRA was willful and its

  violations of the provisions of the FCRA were willful.

         61.     Defendant, through its practices and policies as an employer, willfully, and with

  malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

  account of his national origin in violation of the FCRA with respect to its decision to terminate

  him.




                                                    9
Case 9:20-cv-82141-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 10 of 13




             62.   Plaintiff’s discrimination was directly and proximately caused by Defendant’s

   unjustified termination against Plaintiff because he was born in Haiti, in violation of the FCRA.

             63.   Any allegedly nondiscriminatory reason for the treatment of Plaintiff asserted by

   Defendant is a mere pretext for the actual reasons for the treatment; namely, Plaintiff’s national

   origin.

             64.   Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

   rights protecting persons from discrimination due to his national origin. The discrimination on the

   basis of national origin constitutes unlawful discrimination.

             65.   As a direct and proximate result of Defendant’s intentional conduct, Plaintiff has

   suffered serious economic losses, punitive damages, as well as mental pain and suffering.

             WHEREFORE, Plaintiff hereby requests that this Honorable Court grant Plaintiff

   judgment against Defendant to compensate him for past and future pecuniary losses, including

   back pay, front pay, injury to his professional reputation, punitive damages, and emotional pain

   and suffering caused by Defendant’s discriminatory treatment in an amount to be determined at

   trial and in accordance with FCRA; attorney’s costs, fees, and such other relief as the Court deems

   just and appropriate.

                              COUNT V: VIOLATION OF THE ADEA
                                (Discrimination on the Basis of Age)

             66.   Plaintiff realleges and readopts the allegations contained in paragraphs 1 through

   19, inclusive, as though same were fully re-written here.

             67.   Because Plaintiff is an older man, he was discriminated against by the Defendant,

   and the Defendant refused to take any action to prevent the discrimination.




                                                   10
Case 9:20-cv-82141-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 11 of 13




          68.     Because Plaintiff is an older man, he was discriminated against by management and

   terminated and the Defendant refused to take any action to prevent the discrimination. Specifically,

   the Plaintiff was terminated due to his age and replaced by younger employees.

          69.     Upon information and belief, young employees are not terminated due to their age.

          70.     Defendant had no good faith basis for discriminating against the Plaintiff by

   terminating him and replacing his position with younger employees. Defendant based its actions

   on Plaintiff’s age, and Plaintiff is entitled to liquidated damages based on these actions.

          WHEREFORE, Plaintiff prays that this Court issue a declaratory judgment that the

   discrimination against Plaintiff by Defendant was a violation of Plaintiff’s rights under the ADEA;

   require that Defendant make Plaintiff whole for his losses suffered as a result of the discrimination

   through reinstatement, or, if that is not practical, through an award of front pay; grant Plaintiff a

   judgment against Defendant for all lost wages and compensatory damages, including liquidated

   damages; award Plaintiff his reasonable attorney’s fees and litigation expenses against Defendant

   pursuant to the ADEA and provide any additional relief that this Court deems just.

         COUNT VI: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                         (Discrimination on the Basis of Age)


          71.     Plaintiff realleges and adopts the allegations contained in paragraphs 1 through 19,

   inclusive, as though same were fully re-written here.

          72.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

   rights against age discrimination under the Florida Civil Rights Act, Chapter 760, FLA. STAT.

          73.     The discrimination to which Plaintiff was subjected was based on his age.

          74.     Because Plaintiff is an older man, he was discriminated against by the Defendant,

   and the Defendant refused to take any action to prevent the discrimination.



                                                    11
Case 9:20-cv-82141-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 12 of 13




           75.     Because Plaintiff is an older man, he was discriminated against by management and

   terminated and the Defendant refused to take any action to prevent the discrimination. Specifically,

   the Plaintiff was terminated due to his age and replaced by younger employees.

           76.     Upon information and belief, young employees are not terminated due to their age.

           77.     The conduct of Defendant and its agents and employees proximately, directly, and

   foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

   losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

   enjoyment of life, and other non-pecuniary losses.

           78.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

   pursuant to 760.11(5), Florida Statutes.

           79.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

   Defendant which have caused, and continue to cause, irreparable harm.

           WHEREFORE, Plaintiff hereby requests that this Honorable Court grant Plaintiff

   judgment against Defendant to compensate him for past and future pecuniary losses, including

   back pay, front pay, injury to his professional reputation, punitive damages, and emotional pain

   and suffering caused by Defendant’s discriminatory treatment in an amount to be determined at

   trial and in accordance with FCRA; attorney’s costs, fees, and such other relief as the Court deems

   just and appropriate.

                                     DEMAND FOR JURY TRIAL

   Plaintiff demands a trial by jury on all issues so triable.

                                                   Respectfully submitted this 20th day of November
                                                   2020.

                                                   By: /s/ Michelle Cohen Levy

                                                     12
Case 9:20-cv-82141-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 13 of 13




                                      Michelle Cohen Levy, FBN 0068514
                                      The Law Office of Michelle Cohen Levy, P.A.
                                      4400 N. Federal Highway
                                      Lighthouse Point, Florida 33064
                                      P: (954) 651-9196
                                      Michelle@CohenLevyLegal.com
                                      Counsel for Plaintiff




                                        13
